Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawing (FIG. 6) is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign mentioned in the description:  The description states "613A-l" on page 12, line 3.  FIG. 6 states "613f".  It is suggested Applicants replace "613f" with --613l-- to comply with 37 CFR 1.84(p)(5).

The drawing (FIG. 5E) is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes the following reference character not mentioned in the description:  FIG. 5E includes reference number "515e".  The description describes "a perforated base at its bottom" but does not set forth the reference number at page 11, line 21.  It is suggested Applicants insert --515e-- after "bottom" to comply with 37 CFR 1.84(p)(5).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites "gellan".  Applicants should insert --gum-- after "gellan" to be equivalent to at least Claim 5.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (U.S. 6,176,037).
Muramatsu teaches an aqueous gel medium for germination and/or growth of plants, comprising an upper block and a lower block when combined creates a type of gel plug which comprises a lower surface, an upper surface, and a side wall interconnecting the lower surface and upper surface (Col. 2, lines 24-31, Figures 1(a)-1(c), Col. 6, lines 16-31) wherein the aqueous gel comprises a first polysaccharide, gellan gum, and a second polysaccharide (Col. 4, lines 55-67 and Col. 6, lines 16-20) further comprising a seed (for germination) and/or plant (growing) in the gel plug (Col. 2, lines 24-31, Figures 1(a)-1(c)).

Muramatsu does not teach a gel plug with a lower surface, an upper surface, and a sidewall interconnecting the lower surface and the upper surface.
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize aqueous gel medium (comprising gellan gum) blocks as taught by Muramatsu to create a type of gel plug that when two blocks are combined (an upper block and lower block) the sides of the upper block and lower block combine creating a sidewall interconnecting the lower surface of the bottom block and the upper surface of the top block in order to optimize the desired gel plug type.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (U.S. 6,176,037) in view of Yoshino (JP 09-047154 A).
Muramatsu teaches an aqueous gel medium for germination and/or growth of plants, comprising an upper block and a lower block wherein the aqueous gel comprises a first polysaccharide, gellan gum, and a second polysaccharide (Col. 4, lines 55-67 and Col. 6, lines 16-20).
Muramatsu does not teach wherein the second polysaccharide is chitosan.
Yoshino teaches the second polysaccharide is chitosan (Paragraphs 15 and 22).
It would have been obvious to one having skill in the art at the time of invention to utilize chitosan as a second polysaccharide as taught by Yoshino as the preferred gel strength modifier of choice.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (U.S. 6,176,037) in view of Yoshino (JP 09-047154 A).
Muramatsu teaches an aqueous gel medium for germination and/or growth of plants, comprising an upper block and a lower block wherein the aqueous gel comprises a first polysaccharide, gellan gum, and a second polysaccharide (Col. 4, lines 55-67 and Col. 6, lines 16-20).
Muramatsu does not teach a plug with a lower surface, an upper surface, and a sidewall interconnecting the lower surface and the upper surface wherein the plug comprises 1% gellan gum and 0.0075% chitosan by weight, 1% gellan gum and 0.0008% chitosan by weight, and .2% to 3% gellan gum and 0.0007% to 0.3% chitosan by weight.
Yoshino teaches a gel wherein gellan gum is present in a concentration of 0.05% to 5.0% (Paragraph 18), .1% to 1% (Paragraph 23) and 0.001% to 1% (Paragraph 24) and chitosan is added to such an extent that the water concentration is not impaired (Paragraph 22).
It would have been obvious to one having skill in the art at the time of invention to utilize gellan gum in a range from 0.05% to 5% as taught by Yoshino as experimentally routine in order to optimize the specific water holding and gelling ability desired.
It would have been obvious to one having skill in the art at the time of invention to utilize chitosan to the extent that water separation in the gel is not impaired as taught by Yoshino as experimentally routine in order to optimize the amount of chitosan (gel strength modifier) utilized to obtain the desired gel strength so as to provide the amount of water separation desired in the gel.        


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (U.S. 6,176,037) in view of Heinricher (WO 2019/006466).
Muramatsu teaches an aqueous gel medium for germination and/or growth of plants, comprising an upper block and a lower block wherein the aqueous gel comprises a first polysaccharide, gellan gum, and a second polysaccharide (Col. 4, lines 55-67 and Col. 6, lines 16-20).
Muramatsu does not teach a plug with a lower surface, an upper surface, and a sidewall interconnecting the lower surface and the upper surface wherein the plug comprises activated charcoal.
Heinricher teaches a media wherein charcoal is present (Claim 67).
It would have been obvious to one having skill in the art at the time of invention to utilize activated charcoal as taught by Heinricher as experimentally routine in order to decrease the amount of light passing through the gel to the roots of the plants and to aid in the penetration of the roots of the plant into the gel.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (U.S. 6,176,037) in view of van Rooijen (US 2018-0184597).
Muramatsu teaches an aqueous gel medium for germination and/or growth of plants, comprising an upper block and a lower block when combined creates a type of gel plug which comprises a lower surface, an upper surface, and a side wall interconnecting the lower surface and upper surface (Col. 2, lines 24-31, Figures 1(a)-1(c), Col. 6, lines 16-31) wherein the 
Muramatsu does not teach wherein the gel plug is in a plant tray, the plant tray including cavities for a plurality of plants and does not teach a type of gel plug wherein the lower surface is of a different shape than the upper surface.
Van Rooijen teaches an insert including a plurality of receptacles where each of the receptacles are arranged for receiving a separate one of plants with a portion of gel (Paragraph 45, Figures 1-5 and 12) and the lower surface and upper surface of the type of gel plug are different shapes, the upper surface is square while the lower surface is square having a circular shaped protrusion. (Paragraph 0045, lines 22-27, and Figures 6, 7, and 8).
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize an aqueous gel medium type of plug in a plant tray wherein the plant tray includes cavities for a plurality of plants as taught by van Rooijen as experimentally routine in order to obtain the desired location/placement for using/storing the type of gel plugs.        
	It would have been obvious to one having ordinary skill in the art at the time of invention to utilize an aqueous gel medium type of plug wherein lower and upper surfaces of the type of gel plug are different shapes as taught by van Rooijen as experimentally routine in order to obtain the desired lower and upper surface shapes of the gel medium type of plugs.





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (U.S. 6,176,037) in view of van Rooijen (US 2018-0184597).
Muramatsu teaches an aqueous gel medium for germination and/or growth of plants, comprising an upper block and a lower block when combined creates a type of gel plug(s) which comprises a lower surface, an upper surface, and a side wall interconnecting the lower surface and upper surface (Col. 2, lines 24-31, Figures 1(a)-1(c), Col. 6, lines 16-31) wherein the aqueous gel comprises a first polysaccharide, gellan gum, and a second polysaccharide (Col. 4, lines 55-67 and Col. 6, lines 16-20).
Muramatsu does not teach wherein the gel plug(s) is/are in a plant tray, the plant tray including cavities for a plurality of plants.
Van Rooijen teaches an insert including a plurality of receptacles where each of the receptacles are arranged for receiving a separate one of plants with a portion of gel (Paragraph 45, Figures 1-5 and 12).
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize an aqueous gel medium type of plug in a plant tray wherein the plant tray includes cavities for a plurality of plants as taught by van Rooijen as experimentally routine in order to obtain the desired location/placement for using/storing the type of gel plugs.        
	





Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973. The examiner can normally be reached M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661